        Case 1:20-cv-00410-RDM Document 35-1 Filed 07/02/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

STEVEN E. SHAW,                                    )
                                                   )
                     Plaintiff,                    )
                                                   )      Civil Action No. 20-410 (RDM)
       v.                                          )
                                                   )
THE HONORABLE KENNETH                              )
BRAITHWAITE, et al.                                )
                                                   )
                     Defendants.                   )
                                                   )

                                           ORDER

       Upon consideration of Defendant Braithwaite’s Motion for Judgment on the Pleadings,

the Opposition thereto, and the record herein, Defendant Braithwaite’s Motion for Judgment on

the Pleadings is DENIED.



____________________         __________________________________________________
Date                                     Randolph D. Moss
                                         United States District Judge

Service by ECF
